NO. 07-05-0388-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    AUGUST 15, 2006

                          ______________________________


                        MICHAEL S. BLAKEMORE, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-435180; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Pursuant to a plea bargain, appellant, Michael S. Blakemore, pled nolo contendere

to insurance fraud, a state jail felony. On December 4, 2001, the trial court deferred

adjudication of guilt and appellant was placed on five years of community supervision.

After he pled true to multiple violations, on February 2, 2004, the court granted the State’s
motion to proceed with adjudication of guilt and sentenced appellant to two years

confinement, probated in favor of five years of community supervision.              The court

subsequently revoked appellant’s community supervision on September 15, 2005, and

sentenced him to one year of confinement in a state jail facility.1 By a single point of error,

appellant contends the evidence was insufficient to sustain his conviction for a state jail

felony. However, the State maintains he cannot attack his conviction on direct appeal. We

agree and dismiss for want of jurisdiction.


       Although article 42.12, section 5(b) of the Code of Criminal Procedure permits an

appeal from assessment of punishment after an adjudication of guilt, it is still necessary to

timely file a notice of appeal. A defendant must file a written notice of appeal with the trial

court clerk within 30 days after the date sentence is imposed. See Tex. R. App. P. 25.2(c)

& 26.2(a)(1). The Rules of Appellate Procedure provide a fifteen-day window in which to

file the notice of appeal if it is accompanied by a motion for extension of time. Tex. R. App.

P. 26.3. This Court is without jurisdiction to address the merits of an appeal and can take

no action other than to dismiss the appeal if it is not timely perfected. See Slaton v. State,

981 S.W.2d 208, 210 (Tex.Cr.App. 1998).




       1
       The September 15, 2005 judgment is identified in the record as “Judgment
Adjudicating Guilt After Hearing.” However, the record also contains a judgment
adjudicating guilt signed April 21, 2004. We express no opinion on the validity of the
September 15 judgment.

                                              2
       The record indicates appellant filed his notice of appeal on October 26, 2005.

Therefore, appellant’s intent to appeal the April 21, 2004 conviction, which he refers to as

the revocation of his deferred adjudication, is untimely and does not invoke this Court’s

jurisdiction.2 Appellant’s point of error is overruled.


       Accordingly, we dismiss the purported appeal for want of jurisdiction.




                                                   Per Curiam


Do not publish.




       2
       Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of
habeas corpus returnable to the Texas Court of Criminal Appeals. See Tex. Code Crim.
Proc. Ann. art. 11.07, § 3 (Vernon 2005).

                                               3